Citation Nr: 1518918	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-02 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for peripheral neuropathy of both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from April 1969 to November 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was later transferred to the Waco, Texas RO.  

In November 2014, this matter was last before the Board at which time it was remanded for further development.  


FINDINGS OF FACT

It has not been shown by competent and probative evidence to at least equipoise that the Veteran incurred peripheral neuropathy of the feet in service, that peripheral neuropathy of the feet manifested to any degree within the year following the Veteran's last date of presumed exposure to herbicides or within the first post-service year, or that peripheral neuropathy of the feet is attributable to service, including the Veteran's presumed exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the feet has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in July 2008.

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and obtained medical opinion as to the etiology of his claimed disabilities.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  As the examination report ultimately provides sufficient information such that the Board can render an informed determination, it is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, the law provides that, where a veteran served ninety days or more of active military service and arthritis becomes manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2014).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C. § 1116(f) (West 2014); 38 C.F.R. § 3.313(a) (2014).

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This list includes peripheral neuropathy, but as specified in 38 C.F.R. § 3.307(a)(6)(ii), the presumption is limited to peripheral neuropathy manifested to a compensable degree within one year after the last herbicide exposure (i.e., one year after leaving Vietnam).  Id.
Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents to include clarifying and expanding the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note (2) to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

This amendment applies to claims received by VA on or after September 6, 2013; and to claims pending before VA on that date.  As the Veteran's current claim was pending before VA on September 6, 2013, the amendment applies in this case.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted for other organic diseases of the nervous system if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that he has peripheral neuropathy of the feet due attributable to service, particularly exposure to herbicides in Vietnam.  A review of his personnel records confirms service in Vietnam.  In statements of record, he has suggested that he had symptoms in the feet in and since service.  By way of background, the Board notes that the Veteran had previously filed a claim of entitlement to service connection for a bilateral foot condition, assessed as a fungal infection.  That disability is not involved here.  

A review of the Veteran's service personnel records confirms the Veteran's service in Vietnam, and the Board is aware of the nature of the circumstances of service there.  He is presumed as exposed to herbicides, as well.  The service treatment records note no subjective complaints regarding the feet or lower extremities, or any assessment of disability thereof.  Upon both separation and entrance, clinical examination of the feet and lower extremities was normal.  See February 1969 and September 1970 Reports of Medical Examination.

In 2002, the Veteran filed various claims, not at issue here.  However, at that time he did indicate exposure to herbicides, although upon clarification he did not relate any specific disability related thereto.  He largely complained of nail and skin symptoms of the feet, and denied any sciatica.  

The earliest clinical evidence pertaining to the feet appears in a November 2007 VA record, reflecting a diagnosis of "burning feet syndrome."  Subsequent VA records document treatment and even suspected diabetes mellitus; however, diabetes mellitus has not been assessed.  

In July and September 2008 statements, the Veteran explained that he had served in Vietnam and was exposed to herbicides.  With respect to symptoms, he related that he had problems with his feet ever since he had left the service, but had only recently been assessed as having "burning feet syndrome" caused by Agent Orange.  

A June 2009 VA podiatry note reflects an assessment of "burning foot syndrome from idiopathic origin," and that the link between peripheral neuropathy and diabetes mellitus was discussed with the Veteran.  The clinician commented, however, that there was no history of diabetes mellitus.  

In support of substantiating the claim, the Veteran submitted records of a neurological consultation from J.F.S., M.D., a neurologist, dated in August 2009.  The chief complaint related to the consult was "peripheral neuropathy."  The record documents that the Veteran had "been recently experiencing symptoms consistent with diabetes mellitus," with a positive hemoglobin A1C and a fasting glucose of 108.  The Veteran reported a history of numbness and tingling of the feet for 7 years.  EMG/NCV testing was unremarkable.  Dr. S. assessed peripheral neuropathy, and history of possible diabetes mellitus, inter alia.

VA records document prescription of diabetic shoes and socks, and a November 2011 VA podiatry record documents a provisional diagnosis of diabetes with neurological manifestations, type II, or unspecified.  Nevertheless, no evidence discloses a clinical assessment of diabetes mellitus, and that issue is not on appeal, having been denied in a separate and unappealed rating decision.  VA examination in March 2013 related to that claim specifically ruled out that diagnosis.  

In January 2015, the Veteran was afforded a VA examination.  The report documents that the examiner reviewed the entire claims file, and noted that the Veteran had service in Vietnam with presumed exposure to herbicides.  The examiner also noted the assessment of bilateral peripheral neuropathy of the lower extremities in 2008.  At this time, the Veteran related a history of tingling and burning around 2006/2007, noting a diagnosis of "burning feet syndrome" in 2008.  

In terms of etiology, the examiner explained that the Veteran had symptoms of bilateral peripheral neuropathy beginning around 2006/2007, noting that Dr. S. had diagnosed peripheral neuropathy in August 2009, notwithstanding the normal EMG/NCV.  The examiner found no evidence of peripheral neuropathy until 2006 at the earliest.  He concluded that it is less likely than not that the Veteran's peripheral neuropathy was incurred in or caused by military service, including exposure to herbicides, noting that the Veteran had a history of alcohol abuse - a well-known cause of peripheral neuropathy.  The examiner found no evidence of the disability within the year following the Veteran's last presumed date of exposure.

Initially, the Board notes that the provisions providing for presumptive service connection of other organic diseases of the nervous system are inapplicable in the present case.  The Board acknowledges the Veteran's reports of symptoms shortly after discharge from service.  However, the evidence does not show that current peripheral neuropathy manifested to a compensable degree within the applicable period.  38 C.F.R. § 3.307.  Although the Veteran attempts to relate the currently diagnosed neuropathy to service and shortly thereafter, as a layperson, he is not competent to do so.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.313(a).  In this regard, the Board notes that the herbicide regulations provide for service connection of early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  38 C.F.R. § 3.309(e).  No diagnosis of early-onset peripheral neuropathy appears in the record, and VA examination attributes onset to 2006, at the earliest.  Nevertheless, the claim could be substantiated on a direct basis.  Combee, supra.

Peripheral neuropathy was not incurred in service.  As noted above, a review of the service treatment records discloses no assessments or complaints regarding peripheral neuropathy and the VA examiner determined that current peripheral neuropathy is not likely related to service, to include as a result of presumed herbicide exposure.  The examiner's opinion is adequate and entitled to probative weight as he reviewed the history and provided an opinion supported by a rationale.  Thus, notwithstanding the Veteran's reports of symptoms since his service, the claim cannot be substantiated on this basis.  Gilbert, supra.  Continuity of symptomatology is not shown for this neurological disability.  Nor do the service medical records, including the separation examination, indicate that the condition was diagnosed in service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing 38 C.F.R. § 3.303(b) ("[w]hen the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.")).

Peripheral neuropathy is also not attributable to presumed exposure to herbicides, or any other event in service.  The Board acknowledges the Veteran's belief that his exposure to herbicides resulted in his peripheral neuropathy, as well as his provided history of symptomatology in service and since the 1970s.  Although the Veteran is competent to report a history of his lay observations, he is not competent to address the etiological question of whether his peripheral neuropathy is attributable to exposure to herbicides as this is clearly a complex medical question.  Any remaining lay statements attributing the condition to service and herbicide exposure are not competent evidence.  Jandreau, supra.  That is to say, the facts of this particular case make it untenable to accept that a layperson would have the expertise to offer an opinion.

As the Veteran's etiological theories cannot serve to substantiate the claim, resolution thereof depends on the weight to be assigned to the remaining competent evidence of record, particularly the VA opinion and medical records.  In this regard, the Board finds that the VA examiner's opinion indicates beyond a preponderance that the Veteran's peripheral neuropathy is not attributable to herbicide exposure.  The opinion clearly avers that the Veteran peripheral neuropathy is not related to any presumed herbicide exposure and that the condition did not manifest in the first year following service or the last presumed exposure to herbicides, i.e. the Veteran's last day of service in Vietnam.  To the extent that the assessment of idiopathic peripheral neuropathy has been noted in VA records along with suspected diabetes mellitus, now ruled out, the opinion clearly indicates that the condition is not attributable to exposure to herbicides as the clinical presentation and that the history of the disorder is not consistent with causation due to herbicide exposure.

In sum, the Board finds that the evidence preponderates against granting the claim for service connection of peripheral neuropathy.  This condition did not first manifest in service and the presumptive regulations regarding peripheral neuropathy are inapplicable as the evidence does not indicate manifestation of the disability within any applicable period.  The evidence otherwise preponderates against the claim and, in particular, against attributing this condition to exposure to herbicides. Accordingly, the claim must be denied.  Gilbert, supra.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for peripheral neuropathy of both feet is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


